Citation Nr: 1423495	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for a back disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for left foot plantar fasciitis.

3. Entitlement to an initial rating in excess of 10 percent for left knee disability prior to February 9, 2010 and in excess of 30 percent from February 9, 2010 to January 6, 2011 and as of March 1, 2012.

4. Entitlement to an initial compensable rating for right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and Cleveland, Ohio respectively.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of a higher initial rating for left knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2004 the RO denied service connection for a back disability.  The Veteran did not submit a substantive appeal and that decision became final.  Evidence added to the claims file since that time is new and material.

2. The Veteran's left foot plantar fasciitis is secondary to his service-connected right ankle disability.

3. The Veteran's right foot plantar fasciitis is manifest with pain on manipulation and use of the foot, indicative of at most a moderate disability.


CONCLUSIONS OF LAW

1. The August 2004 RO decision, which denied entitlement to service connection for back disability, is final; new and material evidence has been submitted; and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2. The criteria for service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

3. The criteria for an evaluation of 10 percent, but no higher, for right foot plantar fasciitis have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The RO denied service connection for a back disability in August 2004.  The Veteran filed a notice of disagreement and a statement of the case was issued in January 2006; however, the Veteran did not perfect his appeal by filing a VA Form 9 within the appeal period.  Therefore, the August 2004 decision became final.

Evidence added to the record since the prior final decision includes statements by private medical providers that the Veteran has a back condition related to his other service-connected conditions.

Thus, the Board thus finds that new and material evidence has been submitted and the claim should be reopened.

However, the Board finds that further development is necessary to decide the issue, as will be addressed in the remand section below.

Left Foot

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran underwent a VA examination in February 2008.  He reported the onset of his plantar fasciitis as 1992 or 1993.  The examiner opined that it is not likely that the plantar fasciitis in the Veteran's left foot is secondary to the Veteran's service-connected right ankle condition.  The examiner noted that decreased arch can contribute to plantar fasciitis.

The Veteran was afforded another VA examination in February 2010.  The examiner opined that the Veteran's left foot pes planus and plantar fasciitis is not caused by, a result of, or aggravated by his service, by any incidents or events in service, or by any other service-connected conditions.  The examiner stated that the Veteran's left foot problems are degenerative.  The examiner noted that the Veteran is obese and has an active job that likely contributes to his condition.  The examiner further noted the record does not suggest trauma to the left foot in service.

The Veteran has also submitted letters from private treatment providers suggesting there is a nexus between his left foot plantar fasciitis and his service-connected conditions.

Private podiatrist H.B. opined that the Veteran's left foot plantar fasciitis is related to the Veteran's right ankle injury.  He explained that pain and discomfort in the Veteran's right foot has caused the Veteran to excessively weight bear on his left foot and plantar fasciitis is a symptom of weight bearing. 

Private chiropractor M.T. stated that he has treated the Veteran on an as-needed basis.  He opined that it is more likely than not that the Veteran's left ankle problems with chronic plantar fasciitis are a direct sequella of gait variation, restricted lumbar and ankle ranges of motion, and chronic pain brought about by repetitive use and weight bearing on bilateral degenerative knee joints and degenerative right ankle joint.

The private physician who has treated the Veteran for his varicose disease, P.S., opined that the Veteran's left foot condition is secondary to his service-connected disabilities.  A private doctor of osteopathic medicine who has treated the Veteran, B.E., also opined that the Veteran's left foot condition is secondary to his service-connected disabilities of his right knee, right ankle, left knee, and plantar fasciitis.  Another private doctor of osteopathic medicine who stated that he has treated the Veteran for his chronic pain syndromes, G.M., opined similarly. 

While the Board finds the probative value of the opinions submitted by P.S., B.E., and G.M. to be limited as they include no explanation of why the Veteran's left foot plantar fasciitis is related to his service-connected disabilities, the Board does give greater probative weight to the opinion of the Veteran's private podiatrist, who had a treating relationship with the Veteran and explained his opinion that the Veteran's left foot plantar fasciitis is secondary to his service-connected right ankle disability.  The Board also finds the opinions of the February 2008 and February 2010 VA examiners that the Veteran's left foot plantar fasciitis is not related to his service to be probative.

Considering all of the evidence, the Board finds that the evidence, and in particular the expert medical opinions, are at least in equipoise as to the etiology of the Veteran's left foot plantar fasciitis.  Therefore, the Veteran should be given the benefit of the doubt, and service connection should be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Foot

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran currently has a noncompensable rating for right foot plantar fasciitis under Diagnostic Code 5299-5284.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Diagnostic Codes 5276 through 5283 address specific types of foot injuries or disorders; none of those codes address plantar fasciitis.  38 C.F.R. § 4.71a.  

The Veteran's private podiatrist submitted a letter in December 2007 stating that the Veteran has chronic pain from his plantar fasciitis that he has treated with cortisone injections, orthotics, soaking, oral anti-inflammatory medicine, and a night splint.

The Veteran was afforded a VA examination in February 2008.  He reported daily pain on the plantar surfaces of his feet.  He reported orthotics help but do not totally resolve the pain.  He said the pain increases after standing for more than 5 to 10 minutes and walking 15 to 20 feet.  He reported flare-ups with prolonged walking or weight bearing.  During flare-ups he said he uses a cane.  He also reported weakness in the arches, stiffness that is worse in the morning, and swelling and a burning sensation with prolonged weight bearing.  He reported fatigability and lack of endurance.  He also reported difficulty with balance, such as when putting on pants.  He stated that his plantar fasciitis and his left knee disability affect his work as due to the pain he is only able to see three patients an hour and must take a break in between.

On examination, the examiner found tenderness to palpation in the arches as well as decreased arches not correctable to palpation.  There was normal alignment of the Achilles tendon.

In a June 2008 statement the Veteran argued that his plantar fasciitis is always of at least the severity of a moderate foot injury.  He cited to his treatment with multiple cortisone injections, custom orthotics, soaking, oral anti-inflammatory medication, and night splints.

The Veteran was afforded another VA examination in February 2010.  The examiner found the Veteran has a flat arch on the side of his right foot.  His hindfoot, forefoot, and tibiotalar joint were supple and easily correctable.  Weight bearing and non-weight bearing alignment of the Achilles tendon was in neutral and able to be manipulated without pain.  The examiner found no evidence of painful motion, edema, or instability.  The Veteran reported being able to stand for 15 minutes and walking for 100 yards before increasing pain.  The examiner noted the Veteran wears inserts and is able to stand and walk and work as a chiropractor with over-the-counter pain medication.

The Board has considered the applicability of diagnostic codes 5276 through 5283 and finds that the Veteran's symptoms are most closely analogous to the criteria set forth in Diagnostic Code 5276, which pertains to acquired flat foot (or pes planus). The rating criteria of Diagnostic Code 5276 most closely aligns with the body parts affected by the Veteran's plantar fasciitis and his demonstrated symptomatology.  See 38 C.F.R. § 4.20; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993);Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In fact, the Veteran has been noted to have both pes planus and plantar fasciitis. Although the pes planus is not service-connected, there is no indication that the Veteran's symptomatology of plantar fasciitis can be separated from the effects of his pes planus.  Therefore, they are both included in the rating assigned herein under the benefit of the doubt doctrine.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Diagnostic Code 5276 provides that mild disability of the foot with symptoms that are relieved by built-up shoe or arch support will be assigned a 0 percent rating.  Moderate disability, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, will be assigned a 10 percent rating.  Severe disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use of accentuated, indication of swelling on use, characteristic callosities, will be assigned a 20 percent rating where it is unilateral and a 30 percent rating where it is bilateral.  Pronounced disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating where it is unilateral and a 50 percent rating where it is bilateral.  38 C.F.R. § 4.71a, DC 5276.

Upon review of all lay and medical evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his right foot plantar fasciitis most closely approximates the criteria for a 10 percent rating.  Specifically, the Veteran has reported constant pain with flare-ups on use and examiners have noted that the Veteran has tenderness to palpation.  The Veteran has reported increased pain with prolonged weight bearing.  Thus, the Board finds that a 10 percent rating under Diagnostic Code 5276 is warranted.

The Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5276 because the evidence does not show severe or pronounced disability.  Although the Veteran has been noted to have pain, including on manipulation and with use, the evidence shows the Veteran is regularly able to manage standing and weight bearing at his job.  There is also no evidence of marked deformity such as pronation or abduction, swelling on use, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  Thus, while the Veteran has some occasional symptoms that are listed under the higher ratings, his level of disability does not more nearly approximate the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.7.  

The Board has also considered whether a rating in excess of 10 percent would be appropriate under Diagnostic Code 5284, for "other foot injuries."  This code provides for a rating of 10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  See 38 C.F.R. § 4.71a .  VA's General Counsel  has stated that this is a more general diagnostic code under which a variety of foot injuries may be rated.  Further, some injuries to the foot (such as fractures and dislocations) may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints, while other injuries may not affect range of motion.  As such, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 9-98. 

As discussed above, the Veteran's right foot symptomatology most nearly approximates a moderate disability under the more specific code of Diagnostic Code 5276, which most closely tracks the symptomatology of the Veteran's plantar fasciitis.  Further, the Board notes that the Veteran's right foot plantar fasciitis does not manifest as a severe foot disability nor result in actual loss of use of his foot.  While the Veteran has reported some functional loss in an inability to stand or walk for long periods, his employment has shown he maintains and ability to work on his feet.  Thus, his condition could at most be considered a moderate foot disability.  Therefore, even if his right foot plantar fasciitis were rated under Diagnostic Code 5284, he would not be entitled a rating in excess of 10 percent.

In conclusion, the Board finds the Veteran is entitled to a 10 percent rating, but no greater, under Diagnostic Code 5276.  A preponderance of the evidence is against a higher rating.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right foot plantar fasciitis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the lay and medical evidence fails to show anything unique or unusual about the Veteran's service-connected right foot plantar fasciitis that would render the schedular criteria inadequate.  The Veteran has primarily complained of pain, particularly with weight-bearing, which is contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right foot plantar fasciitis.  In addition, the Board finds the record does not reflect that the Veteran's right foot plantar fasciitis markedly interferes with his ability to work, although he did report he must take breaks to rest his feet while working.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in November 2006, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   The letter also included a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  It further described what evidence was necessary to substantiate the element or elements required to establish service connection for a back disability that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations addressing his plantar fasciitis in February 2008 and February 2010.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for back disability is reopened and, to that extent only, the appeal is granted.

Service connection for left foot plantar fasciitis is granted.

An initial rating of 10 percent, but no higher, is granted for right foot plantar fasciitis, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

Left Knee

The Veteran is currently assigned an initial 10 percent rating for his left knee disability under Diagnostic Code 5299-5257, a 30 percent rating effective February 9, 2010 under Diagnostic Code 5261, a temporary total rating for convalescence from total knee replacement surgery from January 6, 2011 to March 1, 2012, and a 30 percent rating thereafter under Diagnostic Code 5055.

The Board notes that Diagnostic Code 5055 applies when there has been prosthetic replacement of the knee joint and calls for a minimum rating of 30 percent.  A rating of 60 percent is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to diagnostic codes 5256, 5261, and 5262.

The Board finds that a remand is required to obtain a VA examination as to the current severity of the Veteran's left knee disability.  No VA examination has been conducted since the February 2010 examination prior to the Veteran's January 2011 total knee replacement, and the most recent medical treatment records currently associated with the Veteran's claims file are from March 2011.  Therefore, the Board finds that there is not sufficient competent evidence of record to rate the Veteran's left knee condition since his January 2011 total knee replacement.

Back

The Veteran was afforded a VA examination in February 2010.  In a June 2012 statement the Veteran raised concerns about the factual basis of the examiner's opinion.  

Specifically, the Veteran pointed to the examiner's statement that the Veteran had a back condition that pre-existed service.  The Veteran explained that the note on his separation examination that he was hospitalized in 1958 for back trouble in fact referred to a hospitalization during which he underwent a spinal tap to look for infection.  He said he was not diagnosed with any back condition at that time.  The examiner also stated that the Veteran had back problems on and off prior to service.  The Veteran contends he did not have any back problems prior to service, and the Board notes that no medical evidence is of record reflecting pre-existing back problems.

The Veteran further took issue with the examiner's statement that he did not have back problems until about 15 years prior to the examination, at which time he began developing back pain.  In his June 2012 statement the Veteran contended he in fact began receiving chiropractor care for his back immediately upon leaving service.

The Veteran further pointed to height measurements taken on his entrance and discharge examinations that indicated a 1.5 inch height loss during service.  The Veteran opined such a height loss suggests his back disability was incurred in service.  The VA examiner did not address the height measurements.

Given the suggestion that the VA examiner's opinion may have been based on an inaccurate or incomplete factual basis, the Board finds a new examination and etiology opinion is required.  Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the Veteran's spine was noted to be normal at his examination on entrance into service, in rendering an opinion, the examiner should accept that the Veteran was in sound condition on his entry into service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit, or provide a medical release so the VA can obtain, any private treatment records relating to the Veteran's left knee condition since March 2011.

2. Arrange for the Veteran to undergo a VA examination(s) to assess the current nature and severity of his left knee condition status post total knee replacement and to obtain an opinion as to the nature and etiology of his current back disability.  The examiner should assess the following:

a) Describe the current nature and severity of the Veteran's left knee condition.  Perform all necessary tests, including range of motion testing.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) Assess the Veteran's current back condition and opine as to the following:

* Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's back disability was incurred in or caused by service.  The examiner should address the Veteran's claimed loss of height in service and consider his description of his in-service activities, including that he earned a senior parachutist badge.  The Veteran should be considered to have entered service in sound condition.

* Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's back disability was caused by any of his service-connected disabilities, to include his right ankle disability?  

* Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's back disability was aggravated beyond its normal progression by (increased in severity due to) any of his service-connected disabilities, to include his right ankle disability?  If the opinion is that any service-connected disability aggravated his back disability, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. Thereafter, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


